DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	In light of the amendment filed 12/1/21, the rejection of claims 1-20 under 35 U.S.C. 112(b) is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marino et al. (US 2011/0084857) in view of Kremin et al. (US 2016/0148034).

	Regarding claim 10, Marino discloses a touch sensing device comprising: a touch panel in which a plurality of driving electrodes and a plurality of sensing electrodes are disposed (abstract, figs. 1-3, ¶ 28-33);
	and a touch sensing controller providing a plurality of driving electrodes with a plurality of driving signals having different frequencies from each other, respectively (figs. 1-3, ¶ 28-32, different drive signals provided to drive electrodes at different drive frequencies; see also ¶ 39-40),
	and performing a fast Fourier transform (FFT) processing on sensing signals sensed at each of the sensing electrodes to determine whether or not a touch is generated based on a variation amount between frequency magnitude of the sensing signals and frequency magnitude of the plurality of driving signals (¶ 42-48, FFT processing disclosed; see also fig. 6 and ¶ 63, amplitudes calculated for different frequency components, high calculated values indicate the absence of touch, low calculated values indicate the presence of a touch).
	Marino fails to disclose wherein the touch sensing controller performs a convolution operation of mixing the plurality of driving signals or the sensing signals and a mixing signal having a predetermined frequency, and separates the mixing signal from the sensing signals with the convolution operation to determine whether or not a touch is generated by reconstructing an original driving signal.
	Kremin teaches wherein the touch sensing controller performs a convolution operation of mixing the plurality of driving signals or the sensing signals and a mixing signal having a predetermined frequency, and separates the mixing signal from the 
	Marino and Kremin are both directed to capacitive touch sensing devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Marino with the device of Kremin since such a modification provides noise reduction (Kremin, ¶ 208-211), improved quality (Kremin, ¶ 212-214), and reduced scanning time and power consumption (Kremin, ¶ 215).

	Regarding claim 11, Kremin further teaches wherein the touch sensing controller comprises: a driving unit configured to output a driving signal obtained by performing a convolution operation for mixing the mixing signal to the plurality of driving signals to the plurality of driving electrodes (figs. 1-6, see ¶ 33-36, ¶ 54-66, ¶ 93-121; see also figs. 7-8 and ¶ 122-137, multi-phase TX scanning with convolution/deconvolution disclosed);
	and a sensing unit configured to separate the mixing signal from the convoluted sensing signal received through the sensing electrode and determines whether a touch occurs by reconstructing the original driving signal (figs. 1-6, see ¶ 33-36, ¶ 54-66, ¶ 93-121, multi-phase RX scanning with convolution/deconvolution disclosed; see also figs. 7-8 and ¶ 122-137).


	and a sensing unit configured to convolute a mixing signal having a predetermined frequency to the plurality of driving signals or the sensing signals, and separate the mixing signal from the convoluted sensing signal to determine whether or not a touch is generated by reconstructing an original driving signal (figs. 1-6, see ¶ 33-36, ¶ 54-66, ¶ 93-121, multi-phase RX scanning with convolution/deconvolution disclosed; see also figs. 7-8 and ¶ 122-137, multi-phase TX scanning with convolution/deconvolution disclosed).

Allowable Subject Matter
Claims 1-9 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

As amended in the response filed 12/1/21, the limitations “obtaining a real component and an imaginary component for each frequency of the sensed signal through first half processing of a Fast Fourier Transform (FFT) on the analog-digital converted sensing signal; performing a deconvolution operation on the real component and the imaginary component to reconstruct a frequency of the plurality of driving .

Claims 12-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626